Name: COMMISSION REGULATION (EC) No 1469/96 of 25 July 1996 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in July 1996 under tariff quotas for meat provided for in Regulation (EC) No 1221/96 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 26. 7. 96 EN No L 187/87Official Journal of the European Communities COMMISSION REGULATION (EC) No 1469/96 of 25 July 1996 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in July 1996 under tariff quotas for meat provided for in Regulation (EC) No 1221/96 for the Republic of Poland, the Republic of Hungary, the Czech Republic , Slovakia, Bulgaria and Romania HAS ADOPTED THIS REGULATION: Article 1 The following percentages of quantities covered by import licence applications submitted in respect of the period 1 July to 31 December 1996 under the quotas referred to in Regulation (EC) No 1221 /96 may be allowed : (a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria; (b) 16,418 % of quantities covered by applications in respect of products falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1221 /96 of 28 June 1996 setting for the period 1 July to 31 December 1996 rules of application for the tariff quotas for beef and veal provided for by Council Regula ­ tion (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1221 /96 fixes the quantities of fresh , chilled or frozen beef and veal originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, and of processed products originating in Poland which may be imported on special terms in respect of the period 1 July to 31 December 1996; whereas the quantities of fresh , chilled or frozen beef and veal covered by import licence applica ­ tions submitted are such that applications may be accepted in full ; whereas, however, quantities covered by applications in respect of processed products must be reduced proportionately in accordance with Article 3 (4) of that Regulation, Article 2 This Regulation shall enter into force on 26 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 161 , 29 . 6. 1996, p. 59.